UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2023



AGBEGNIGAN AMOUZOU,

                                                          Petitioner,

          versus


JOHN ASHCROFT,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-603-311)


Submitted:   January 10, 2005             Decided:   January 24, 2005


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore Nkwenti, Silver Spring, Maryland, for Petitioner. Peter
D. Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Larry P. Cote, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Agbegnigan Amouzou, a native and citizen of Togo, seeks

review of an order of the Board of Immigration Appeals (“Board”)

denying his motion to reconsider. Amouzou’s petition for review is

timely only as to the Board’s order denying reconsideration.      8

U.S.C. § 1252(b)(1) (2000) (petition for review must be filed

within thirty days of final order of removal); see Stone v. INS,

514 U.S. 386 (1995) (holding order of removal and denial of motion

to reconsider are separate final orders, each subject to relevant

time limit for review).

          We have reviewed the record and the Board’s order and

find the Board did not abuse its discretion in denying the motion

for reconsideration.   See 8 C.F.R. § 1003.2(a) (2004).   Therefore,

we deny the petition for review.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                   PETITION DENIED




                               - 2 -